UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4821


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

JENNIFER MICHELLE LONGWELL, a/k/a Jennifer Michelle Hughart,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Robert C. Chambers,
District Judge. (6:08-cr-00243-1)


Argued:   September 23, 2010                 Decided:   February 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and Jerome B.
FRIEDMAN, Senior United States District Judge for the Eastern
District of Virginia, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Nicole Nicolette Mace, THE MACE FIRM, Myrtle Beach,
South Carolina, for Appellant.    Thomas Charles Ryan, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee. ON BRIEF: Charles T. Miller, United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      This      criminal        appeal      presents             two        issues       for     our

consideration: 1) whether the district court erred in denying

the   defendant’s        motion       for   a       mistrial,         and    2)    whether       the

district     court      erred    in    calculating             the    defendant’s        advisory

Sentencing Guidelines range.

      A jury convicted the defendant, Jennifer M. Longwell, on

one count of concealment of assets in connection with a pending

bankruptcy case, in violation of 18 U.S.C. § 152(1), and two

counts     of    making        false     statements             in     connection         with    a

bankruptcy      case,     in    violation           of    18    U.S.C.       §    152(2).        The

district        court     sentenced         Longwell             to      forty-one          months

imprisonment.

      For the reasons set forth below, we hold that the district

court did not err in denying Longwell’s motion for a mistrial or

in applying the Sentencing Guidelines.                           Accordingly, we affirm

Longwell’s convictions, as well as the sentence imposed by the

district court.



                                            I.

      Longwell, a licensed real estate broker, opened her own

mortgage     brokerage         business,        Global         Home    Loans       and    Finance

Company    (“Global       Home    Loans”),           in    2002.         Longwell        filed     a

Chapter 7 bankruptcy petition in the United States Bankruptcy

                                                2
Court for the Southern District of West Virginia on February 25,

2005.        In the petition, Longwell stated that she owned three

properties.            The     first,       located      on     Highland       Avenue       in

Williamstown, West Virginia, was Longwell’s personal residence.

The remaining two, located on West 4th Street in Williamstown,

West Virginia, and on Mary Street in Parkersburg, West Virginia,

were designated as rental properties.                         At trial, Timothy King

testified       that     Longwell       agreed      to    sell       him     both     rental

properties in late 2004.

        On   March     2,    2005,    Longwell       sold      the    West    4th     Street

property to King for its appraised value of $101,500. 1                                    King

obtained the mortgage to purchase the property from Longwell’s

company, Global Home Loans.                 At closing, Longwell produced the

payoff statement for the Mary Street property.                         As a result, the

closing      attorney,       Ralph    Wilson,      mistakenly        used    the    proceeds

from the West 4th Street sale to pay off Longwell’s Mary Street

mortgage. 2      Consequently, King took possession of the West 4th

Street       property       subject    to    his    own       mortgage,      as     well    as

     1
        King testified at trial that Longwell                               obtained       the
appraisal for the West 4th Street property.
     2
       Wilson worked with Longwell and Global Home Loans on
numerous occasions prior to the West 4th Street closing.  At
trial, Mr. Wilson testified that he realized he paid off the
wrong mortgage shortly after the West 4th Street closing.
However, according to Wilson, his many attempts to contact
Longwell and remedy the situation failed.



                                              3
Longwell’s existing $59,000 mortgage, while Longwell received a

check for $69,382.80.

     On April 4, 2005, Longwell and King executed a quitclaim

deed transferring the Mary Street property to King for $40,000.

Shortly       thereafter,     the    Mary    Street       property    appraised     for

$73,500, and King and Longwell agreed to increase the sale price

to $64,800. 3          When the sale closed on May 16, 2005, Longwell

received approximately $60,000.

     Longwell’s         Section     341    meeting   of    creditors     occurred    on

April    5,    2005.      During     the    meeting,      the     Chapter   7   trustee

questioned Longwell about the status of the West 4th Street and

Mary Street properties.             In response, Longwell stated that she

sold the West 4th Street for $87,000 and received $20,000 at

closing.        Longwell also indicated that she did not intend to

sell the Mary Street property.               At the close of the meeting, the

trustee instructed Longwell to provide him with a copy of the

settlement statement for the West 4th Street property, and to

inform    him     if    she   later       decided    to    sell    the   Mary    Street

property. 4

     3
       Once again, King obtained the mortgage to purchase the
property through Longwell’s company, Global Home Loans.
     4
       Contrary to these instructions, Longwell failed to provide
the trustee with the West 4th Street settlement statement.
Longwell also failed to notify the trustee that she sold the
Mary Street property to King.


                                             4
       Following       Longwell’s       Section         341    meeting,    the    bankruptcy

trustee     filed      a    “Notice     of   No       Assets,”     informing      Longwell’s

creditors that there were no assets to pursue.                             As a matter of

course, the bankruptcy court granted Longwell a discharge on

June 15, 2005.

        In the fall of 2005, Wilson learned that Longwell was in

bankruptcy at the time she sold her rental properties to King.

He immediately notified the United States Trustee’s office, and

on    November      17,      2005,     Longwell’s          bankruptcy      was     reopened.

Shortly thereafter, counsel for the U.S. Trustee’s office filed

a    formal     complaint          seeking    to       revoke    Longwell’s       bankruptcy

discharge.        In January of 2008, Longwell’s bankruptcy discharge

was revoked by agreed order.

       Over   a   year       later,    Longwell         was     indicted   in    the     United

States District Court for the Southern District of West Virginia

on    one   count      of    concealment      of       assets    in   connection       with   a

pending bankruptcy case, in violation of 18 U.S.C. § 152(1), and

two    counts     of    making       false   statements          in   connection       with   a

bankruptcy case, in violation of 18 U.S.C. § 152(2).

       Longwell’s          trial    began    on       Tuesday,    April    7,    2009.      The

following       morning,       the     United         States     rested    its     case    and

Longwell took the stand in her own defense.                            During Longwell’s

cross-examination, Longwell’s attorney, George Cosenza, received

word that his father had been hospitalized and was in critical

                                                  5
condition.       After conferring with his client and family, Cosenza

notified the court of his intent to leave as quickly as possible

to be with his family.                 The court agreed to stop the trial, and

stated    that    it     could     either       continue        the    trial    for     a    short

period of time, or declare a mistrial.                          Noting that Longwell was

the final witness, Cosenza asked the court to continue the trial

until the following week.                The government agreed, and the court

continued    the     matter       until    Tuesday,         April       14,    2009.        Before

adjourning,      the     court         instructed         the    jury    to     refrain          from

discussing the case with anyone during the recess.

     On April 10, 2009, the court issued an order postponing the

resumption of Longwell’s trial until April 15, 2009.                                   On April

14, 2009, the court informed the parties that it had excused two

jurors, leaving eleven available for trial.                             The court notified

the parties of their right to stipulate to an eleven member jury

under     Federal      Rule       of    Criminal          Procedure      23(b)(2)(B),             and

directed     them      to     inform      the       court       if    they     wished       to     so

stipulate.          Later      that      day,       the     parties      filed     a     written

stipulation agreeing to proceed with eleven jurors.

     Pursuant       to      the    parties’         stipulation,         Longwell’s          trial

resumed with eleven jurors on April 15, 2009.                                 When the trial

reconvened, Cosenza informed the court that he recently learned

that the government filed an ex parte motion on April 14, 2009,

seeking    to    obtain      Longwell’s         2002       through      2005    tax     returns.

                                                6
Cosenza     further       stated     that    he       discussed       the     matter      with

Longwell, and that she instructed him to inform the court that

she wished to withdraw her stipulation to proceed with eleven

jurors and move for a mistrial.                       The court denied Longwell’s

motion, her trial resumed, and the jury found Longwell guilty of

all counts.

       The district court sentenced Longwell on August 24, 2009.

At    sentencing,         Longwell      raised        several     objections         to   the

presentence      investigation          report.          In      particular,      Longwell

objected to the amount of loss and number of victims used to

calculate her Sentencing Guideline range, as well as the two-

level increase recommended in the presentence report for use of

a    special   skill      under    U.S.S.G.       §     3B1.3.        The   court      denied

Longwell’s     objections         and   sentenced        her     to   forty-one        months

imprisonment.       This appeal followed.



                                            II.

       We   first    consider        whether      the    district      court     erred      in

denying Longwell’s motion for a mistrial.                       The decision to grant

or deny a motion for a mistrial is within the discretion of the

district court, and “will not be overturned absent a clear abuse

of that discretion.”           United States v. West, 877 F.2d 281, 287

(4th Cir. 1989).           On appeal, Longwell argues that the district

court   abused      its    discretion       by    failing       to    grant    her     motion

                                            7
requesting a mistrial because it (1) continued her trial without

her consent; (2) failed to adequately instruct the jury before

recessing for the continuance; (3) excused two jurors without

adequate findings of good cause; and (4) denied her request to

withdraw from a stipulation to proceed with eleven jurors under

Federal Rule of Criminal Procedure 23(b).

      Longwell further contends that she suffered prejudice as a

result of the district court’s decision to deny her motion for a

mistrial because (1) two jurors were unavailable when her trial

resumed,    and     (2)   the     government       was    able    to    obtain      her    tax

records    for    the     years     2002    through       2005    for    use   on    cross-

examination.        We address each of the issues raised by Longwell

below.

      Longwell      first      contends      that     the    district      court,         upon

learning of defense counsel’s family medical emergency, should

have questioned her directly about the decision to declare a

mistrial or grant a continuance.                    In United States v. Chapman,

593 F.3d 365, 367 (4th Cir. 2010), we observed that it is “well-

established       that    in    a   criminal        trial,       defense   counsel         has

authority to manage most aspects of the defense without first

obtaining     the    consent        of     the     defendant.”          Following         this

observation, we concluded “that decisions regarding a mistrial

are   tactical      decisions       entrusted        to    the    sound    judgment         of

counsel,    not     the    client.”          Id.    at    368.         Accordingly,        the

                                             8
district court acted well within its discretion when it assented

to defense counsel’s request for a continuance without first

obtaining Longwell’s personal consent.

       Longwell    next      argues   that       the   district      court   failed    to

adequately       instruct      the    jury       prior    to   recessing      for     the

continuance.        Prior      to    the    continuance,       the    district      court

instructed the jurors in the following manner: “As I told you

before, you haven’t heard the testimony or my instructions or

the closing arguments, so please don’t discuss the case with

anyone and please don’t deliberate either together or on your

own.       You   need   to    wait    until      you’re    together     and   you     can

deliberate together.”

       According to Longwell, the district court erred in giving

these instructions because it failed to also instruct the jury

to keep an open mind and mentally review the case during the

continuance. 5     We disagree.            Longwell’s trial began on April 7,


       5
        In advancing this argument, Longwell relies on our
decision in United States v. Smith, 44 F.3d 1259 (4th Cir.
1995). In Smith, we found that the district court did not abuse
its discretion by denying a defendant’s request for a mistrial
after a 32 day mid-trial continuance. Smith, 44 F.3d 1267. In
reaching this conclusion, we observed that the district court
took sufficient ameliorative measures to protect against the
potential for prejudice inherent in any lengthy trial.       Id.
Specifically, we noted that prior to the continuance, the
district court instructed the jury to “think about the case over
the week so it remains fresh and remember that the time for you
all to make up your minds is after the last word has been said
in closing argument.”   Id. (internal quotations omitted).   The
(Continued)
                                             9
2009, was continued the following the day, and resumed on April

15,   2009.   In   light   of   these    facts,   we    conclude    that   the

district court adequately instructed the jury prior to recessing

for the continuance.

      Third, Longwell asserts that the district court violated

Federal Rule of Criminal Procedure 23(b) by excusing two jurors

without   making   adequate   findings   of   good     cause.   Rule    23(b)

provides that “[a]t any time before the verdict, the parties

may, with the court’s approval, stipulate in writing that . . .

a jury of fewer than 12 persons may return a verdict if the

court finds it necessary to excuse a juror for good cause after

the trial begins.”      Fed. R. Crim. P. 23(b)(2)(B).              On appeal,

Longwell argues that the district court failed to comply with

Rule 23(b) because it failed to sufficiently inquire into the

circumstances surrounding each excused juror’s absence and make




district court also wrote a letter to the jurors during the
continuance instructing them to “mentally review the case so
that the passage of time will not dull your memory of the
evidence, but do not reach any firm conclusions (keep an open
mind).” Id. On appeal, Longwell argues that the district court
inadequately instructed the jury because it failed to give
instructions similar to those given in Smith.    However, given
the factual differences between this case and Smith, we are not
persuaded by this argument.     See Smith, 44 F.3d at 1267-68
(noting that Smith involved three defendants whose trial began
on January 25, 1993, was continued on March 11, 1993, and
resumed on April 12, 1993).



                                   10
appropriate     findings       of     good       cause    on     the   record.         This

argument, however, is clearly refuted by the record.

      During    the     continuance,       the        district   court    notified      the

parties that it had already excused one juror for “good cause

shown,” and that it now was forced to excuse a second juror who

was   “stricken       ill.”         When   the    trial       reconvened,      the   court

further explained that it excused the two jurors because “one

had a trip we knew about . . . [and] the other was stricken ill

earlier in the week.”           Thus, it is clear that the district judge

was fully aware of the circumstances surrounding each juror’s

absence    at     the     time       he    excused        them     for    good       cause.

Furthermore,      it    is     important         to    note    that    Longwell      never

challenged the district court’s findings of good cause.                           Indeed,

Longwell acknowledged in her written Rule 23(b) stipulation that

the district court had excused two jurors for good cause shown.

Consequently, it is clear that the district court’s decision to

excuse    two   jurors        and    subsequently         continue       the   trial    in

accordance with the terms of the parties’ written stipulation

fully complied with Rule 23(b). 6


      6
       In arguing that the district court failed to comply with
Rule 23(b), Longwell relies on the following three cases: United
States v. Araujo, 62 F.3d 930 (7th Cir. 1995); United States v.
Patterson, 26 F.3d 1127 (D.C. Cir. 1994); United States v.
Essex, 734 F.2d 832 (D.C. Cir. 1984).       We find each to be
unpersuasive given the facts of this case.        In Araujo and
Patterson, the district court elected to proceed with eleven
(Continued)
                                             11
       Finally, Longwell maintains that the district court erred

by failing to allow her to withdraw from the written stipulation

to   proceed    with     eleven    jurors        pursuant    to    Rule    23(b).        We

enforce stipulations “absent circumstances tending to negate a

finding    of   informed    and    voluntary        assent    of    a     party    to    the

agreement.”        United   States     v.    Montgomery,          620   F.2d   753,      757

(10th Cir. 1980).         Thus, a stipulation is not “absolute in its

effect.”     Id.    Rather, it is appropriate to grant a party relief

from   a   stipulation      if    it   is    necessary       to     prevent       manifest

injustice.        Id.; Marshall v. Emersons Ltd., 593 F.2d 565, 568

(4th Cir. 1979).

       In the present case, there is no indication that Longwell

entered    into    the   Rule     23(b)     stipulation      involuntarily          or    by

mistake.     Rather, the record indicates that Longwell voluntarily

entered into the stipulation after being given time to discuss

the matter with her attorney, and only sought to withdraw from

the stipulation after she learned of the government’s intent to

utilize her 2002 through 2005 tax returns on cross-examination.



jurors under Rule 23(b)(3) despite objections by each defendant.
Araujo, 62 F.3d at 932; Patterson, 26 F.3d at 1128.     In Essex,
the district court elected to continue with eleven jurors
without attempting to locate the missing juror or determine a
reason for his absence.     Essex, 734 F.2d at 837.      Here, as
discussed   above,  the   district   court  was   aware   of  the
circumstances surrounding each juror’s absence.      Furthermore,
Longwell agreed in writing to proceed with eleven jurors.



                                            12
Accordingly, the district court acted well within its discretion

when   it   denied     Longwell’s    request    to    withdraw      from   the   Rule

23(b) stipulation. 7

       We now turn to the issue of prejudice.                    When evaluating

prejudice,      we     consider     “the    closeness    of      the    case,    the

centrality of the issue affected by the error, and the steps

taken to mitigate the effects of the error.”                   United States v.

Nyman, 649 F.2d 208, 212 (4th Cir. 1980).                    On appeal, Longwell

argues that she suffered prejudice as a result of the denial of

her    motion    for     a   mistrial       because    (1)    two      jurors    were

unavailable when her trial resumed, and (2) the government was

able to obtain her 2002 to 2005 tax records for use on cross-

examination.

       As a preliminary matter, Longwell’s claim that she suffered

prejudice as a result of the absence of two jurors is without

       7
       In arguing that the district court erred by denying her
request to withdraw from her stipulation to proceed with eleven
jurors under Rule 23(b), Longwell relies heavily on United
States v. Curbelo, 343 F.3d 273 (4th Cir. 2003).    In Curbelo,
the district court elected to proceed with eleven jurors prior
to deliberations and without the consent of the defendant in
violation of Rule 23(b).      Id. at 275-76.     On appeal, we
concluded that the district court’s violation of Rule 23(b)
required reversal without a finding that the defendant was
actually prejudiced by the error.  Id. at 281.   In contrast to
Curbelo, the district court in the present case waited to
proceed with eleven jurors until the parties entered a written
stipulation agreeing to do so as required by Rule 23(b).
Accordingly, Curbelo does not, as Longwell contends, compel us
to overturn her convictions.



                                           13
merit.      Longwell voluntarily entered into a written stipulation

to proceed with eleven jurors, and she cannot now claim to have

suffered prejudice as a result of the absence of the very jurors

she agreed to proceed without.

       Longwell next argues that she suffered prejudice because

the government was able to obtain her 2002 to 2005 tax records

during      the   continuance,    and     prior      to   the   completion         of    her

cross-examination.           While    this     is    indeed     true,      the    district

court found those records to be inadmissible, and only permitted

the   government     to   question      Longwell        concerning      her      2005    tax

return.       Accordingly,      the   sole      issue     for   us    to    consider      is

whether the use of Longwell’s 2005 tax return serves as a source

of    prejudice     resulting    from     the       district    court’s       denial     of

Longwell’s motion for a mistrial.                   We believe it does not and

therefore conclude that Longwell has failed to demonstrate any

actual prejudice.

       Taking into account each of the issues mentioned above, we

conclude that the district court did not abuse its discretion in

declining to grant Longwell a mistrial.



                                        III.

       We    next   decide      whether      the     district        court       erred    in

determining Longwell’s Sentencing Guidelines range.



                                          14
       Longwell first asserts that the district court improperly

included interest, penalties, and late fees in its calculation

of loss. 8         We review the district court’s determination of the

amount of loss, to the extent it is a factual matter, for clear

error, and review de novo the court’s legal interpretation of

the term “loss” under U.S.S.G. § 2B1.1.                United States v. West,

2 F.3d 66, 71 (4th Cir. 1993).

       Here, the district court determined the amount of loss to

be   $180,000.         This     figure   includes    the   $129,000   in   profit

Longwell realized from the sale of her two rental properties, as

well       as   the   $51,000    in   unsecured     debt   Longwell   sought   to

discharge through her amended bankruptcy petition.                    On appeal,

Longwell argues that the district court erred by including in

its loss calculation the full $51,000 listed in her bankruptcy

petition because that amount includes interest, penalties, and

late       fees.      In   making     this     argument,   Longwell   relies   on

application note 3(D)(i) to U.S.S.G. § 2B1.1, which provides

that “[l]oss shall not include . . . [i]nterest of any kind,




       8
       Longwell also argues that the              district court erred by not
excluding from its loss calculation               the $25,000 in real estate
equity she was entitled to exempt                 from the bankruptcy estate
under West Virginia law. See W. Va.               Code § 38-10-4(a). We need
not address this issue in detail as               it would have no impact on
the loss Longwell intended to cause.



                                          15
finance    charges,       late    fees,      penalties,        amounts        based    on     an

agreed-upon return or rate of return, or other similar costs.”

      As noted by Longwell, “the exclusion of interest from the

calculation      of    loss    under     the      Guidelines         serves    to     prevent

victims from recovering all interest they could have earned had

the fraud never occurred.”               United States v. Coghill, 204 Fed.

Appx. 328, 329 (4th Cir. 2006) (citing United States v. Morgan,

376 F.3d 1002, 1014 (9th Cir. 2004)).                           It does not follow,

however, that the interest or penalties a defendant seeks to

discharge      through        bankruptcy          should      be     excluded         from     a

sentencing court’s valuation of loss in a bankruptcy fraud case.

Rather, in such a case, a defendant, at the very least, intends

to   deprive     his     creditors      of    the    full     amount     listed       in     the

bankruptcy       petition.        It    is     therefore        appropriate         for      the

sentencing     court     to   include        that    amount     in    its     valuation       of

loss.     See U.S.S.G. § 2B1.1, cmt. n.3(A) (noting that “loss is

the greater of actual loss or intended loss”); United States v.

Hughes,    401    F.3d    540,    557    (4th       Cir.     2005)    (noting       that     “in

determining      the     amount   of    loss        in   a   bankruptcy       fraud       case,

courts may look to the amount of loss [the defendant] intended

to cause by concealing assets”) (internal citations omitted).

      Longwell next contends that the district court erred in

determining that her offense involved ten or more victims, and

thus improperly increased her offense level by two levels under

                                             16
U.S.S.G.     §     2B1.1.        We       review       the    district       court’s      factual

determinations regarding the number of victims for clear error,

and review de novo its legal interpretation of the term “victim”

under U.S.S.G. § 2B1.1.                   United States v. Allen, 446 F.3d 522,

527 (4th Cir. 2006).

     Section           2B1.1(b)(2)(A)             of     the     Sentencing          Guidelines

provides for a two-level increase in a defendant’s offense level

if the offense involved ten or more victims.                                 For the purposes

of § 2B1.1, the term “victim” is defined as “any person who

sustained        any     part        of     the    actual       loss     determined         under

subsection (b)(1).”             U.S.S.G. § 2B1.1, cmt. n.1.                    At sentencing,

the district court determined that Longwell caused forty-four

creditors     to       suffer    a    total       loss   of     $51,000,       which      was   the

amount     Longwell         sought          to    discharge         through        her     amended

bankruptcy       petition.             On    appeal,         Longwell    argues          that   the

government failed to introduce sufficient evidence of the loss

suffered by Longwell’s creditors.                      We disagree.

     The     record      in     this      case    provides       ample       support      for   the

district      court’s           determination            that       Longwell’s           creditors

suffered an actual loss as required under § 2B1.1(b)(2)(A).                                      As

a   result       of     Longwell’s          misconduct,         the    bankruptcy          trustee

notified her creditors that there were no assets to pursue in

bankruptcy.            Longwell’s         creditors      responded       by    “writing         off”

their    claims        against       her.         As    of    the     date    of    sentencing,

                                                  17
Longwell’s creditors remained unpaid.                            In light of these facts,

it is clear that the district court did not err by increasing

Longwell’s offense level under U.S.S.G. § 2B1.1(b)(2)(A).

      Finally, Longwell maintains that the district court erred

by increasing her offense level for use of a special skill under

U.S.S.G.    §   3B1.3.             Longwell      challenges         the   district       court’s

application      of       §    3B1.3        in   two    respects.           First,      Longwell

contends    that      a    mortgage         broker      does     not   qualify     as    someone

possessing a special skill for the purposes of § 3B1.3.                                 Second,

Longwell argues that her status as a mortgage broker did not

facilitate the commission of her offense.                              Whether a mortgage

broker possesses a special skill for the purposes of § 3B1.3 is

a question of law, and is thus reviewed de novo.                               United States

v. Gormley, 201 F.3d 290, 295 (4th Cir. 2000).                                    The district

court’s    findings           at   sentencing          as   to    Longwell’s      use    of   her

skills as a mortgage broker are findings of fact reviewed for

clear error.       Id.

      Section 3B1.3 of the Sentencing Guidelines provides for a

two   level     increase           in   a    defendant’s          offense    level      if    the

defendant used a special skill “in a manner that significantly

facilitated the commission or concealment of the offense.”                                    The

commentary to § 3B1.3 states that “‘special skill’ refers to a

skill not possessed by members of the general public and usually

requiring       substantial             education,           training        or      licensing.

                                                 18
Examples    would   include   pilots,     lawyers,    doctors,     accountants,

chemists, and demolition experts.”           U.S.S.G. § 3B1.3, cmt. n.4.

While mortgage brokers may not endure the same level of training

as a doctor, pilot, or lawyer, they certainly possess a skill

not possessed by members of the general public which is obtained

through training and licensing.           Thus, the skill possessed by a

mortgage broker qualifies as a special skill for the purposes of

U.S.S.G. § 3B1.3.

      Turning to Longwell’s second argument regarding § 3B1.3,

the   record   reveals    that   Longwell     utilized     her     skill   as   a

mortgage broker to facilitate the transactions that resulted in

her convictions for bankruptcy fraud.            Accordingly, Longwell’s

argument that the district court clearly erred in determining

that she used a special skill as required by U.S.S.G. § 3B1.3 is

without merit.



                                     IV

      For   the     aforementioned   reasons,        we   affirm     Longwell’s

convictions and sentence.

                                                                       AFFIRMED




                                     19